MEMORANDUM **
Federal prisoner David Van Velzer, Jr., appeals pro se the district court’s judgment dismissing his action against United States District Court Judge Roger L. Hunt. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure to state a claim. Harvey v. Waldron, 210 F.3d 1008, 1011 (9th Cir.2000). We affirm.
The district court properly granted Judge Hunt’s motion to dismiss based on judicial immunity because Judge Hunt’s actions in Van Velzer’s criminal case were taken in furtherance of his judicial duties. See Moore v. Brewster, 96 F.3d 1240, 1243-44 (9th Cir.1996).
*416Van Velzer’s bias contention lacks merit because Judge Hunt’s adverse rulings on Van Velzer’s motions alone are insufficient to support a claim of bias or prejudice. See Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994).
We affirm the district court’s dismissal of Van Velzer’s motions for a declaratory-judgment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.